     Case 3:19-cv-01486-JAH-BLM Document 17 Filed 02/26/20 PageID.51 Page 1 of 2

1    Amy L. B. Ginsburg (275805)
2
     Kimmel & Silverman, P.C.
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    teamkimmel@creditlaw.com
     Attorney for Plaintiff
6

7                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
8

9
     MARY ANNE MASLO,                        §
                                             §
10                Plaintiff,                 §     Civil Action No. 3:19-cv-01486-JAH-
                                             §     BLM
11                 v.                        §
12   ASHFORD UNIVERSITY,                     §
                                             §
13                                           §
                  Defendant.
14                                           §
                                             §
15

16
                                NOTICE OF SETTLEMENT
17
     TO THE CLERK:
18
     NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
19
     reached settlement. The parties anticipate filing a stipulation of dismissal of this
20
     action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.
21

22
     Dated: February 26, 2020                By: /s/ Amy L. B. Ginsburg
23                                             Amy L. B. Ginsburg, Esquire
                                               Kimmel & Silverman, P.C.
24
                                               30 E. Butler Pike
25                                             Ambler, PA 19002
                                               Phone: (215) 540-8888
26                                             Fax: (877) 788-2864
27                                             Email: aginsburg@creditlaw.com

28                                           -1-

                                      NOTICE OF SETTLEMENT

                                                                         3:19-cv-01486-JAH-BLM
27
     Case 3:19-cv-01486-JAH-BLM Document 17 Filed 02/26/20 PageID.52 Page 2 of 2

1

2
                            CERTIFICATE OF SERVICE
3
                 I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and
4

5    correct copy of the Notice of Settlement in the above-captioned matter, upon the
6
     following via CM/ECF system:
7
                                   Marshall J. Hogan, Esquire
8                                    Snell & Wilmer, LLP
9
                                600 Anton Boulevard, Suite 1400
                                    Costa Mesa, CA 92626
10                                   mhogan@swlaw.com
                                    Attorney for Defendant
11

12

13
     Dated: February 26, 2020              By: /s/ Amy L. B. Ginsburg
14                                           Amy L. B. Ginsburg, Esquire
15
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Pike
16                                           Ambler, PA 19002
                                             Phone: (215) 540-8888
17
                                             Fax: (877) 788-2864
18                                           Email: aginsburg@creditlaw.com
19

20

21

22

23

24

25

26

27

28                                         -2-

                                    NOTICE OF SETTLEMENT

                                                                     3:19-cv-01486-JAH-BLM
27
